IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


U.S. BANK NATIONAL ASSOCIATION              : No. 286 WAL 2020
S/B/M TO U.S. BANK NATIONAL                 :
ASSOCIATION ND                              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
JUDITH L. MCALLISTER AND DEAN F.            :
MCALLISTER                                  :
                                            :
                                            :
PETITION OF: DEAN F. MCALLISTER             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.